Citation Nr: 0519860	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-25 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to March 
1969.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2003, 
a statement of the case was issued in June 2004, and a 
substantive appeal was received in July 2004.  The veteran 
testified at a Board hearing at the RO in May 2005.  


FINDING OF FACT

The only medically diagnosed psychiatric disorder is a 
personality disorder.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disability is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303(c) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 8 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a December 
2004 VCAA letter and the statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the December 2004 VCAA letter the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
December 2004 regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letter implicitly notified 
the appellant that he should submit any pertinent evidence in 
his possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded a VA examination in connection with this claim, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  The veteran also appeared at a hearing before the 
undersigned Law Judge.  Moreover, all available pertinent 
records have been obtained.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues being adjudicated by this appeal.  The 
veteran testified before the undersigned that he had not 
received any post-service medical treatment for a psychiatric 
disability.  The Board finds that no further action is 
required by VA to assist the veteran with his claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychosis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant. 
38 C.F.R. § 3.102.

In this case, a review of the record reveals the only 
psychiatric disorder the veteran has been diagnosed with is a 
personality disorder.  The only medical evidence in the 
claims file is the service medical records and a report of a 
March 2004 VA examination.  

In December 1966, the veteran indicated on a Report of 
Medical History that he had nervous trouble but no pertinent 
abnormalities were noted at the time of the entrance 
examination.  

The veteran's service personnel records demonstrate that he 
was disciplined numerous times for various infractions of 
military rules.  

On a Report of Medical History he completed in March 1969, 
the veteran indicated that he had or had had depression or 
excessive worry as well as nervous trouble.  An annotation to 
the document included the notation of chronic nervousness.  

An in-service psychiatric evaluation was conducted in March 
1969.  It was noted that the veteran had a long series of 
disciplinary actions.  Mental status examination revealed no 
signs of depression or psychosis.  It was the examiner's 
opinion that the veteran had a chronic character and behavior 
disorder of the emotionally unstable type characterized by 
his reaction to the usual stress of military life with 
excitability and his poor judgment in the use of alcohol and 
drugs, compounded by an authority problem.  It was 
recommended that the veteran be separated from the service 
due to negative motivation.  

On VA examination in March 2004, the veteran reported that he 
began having difficulties while in the military.  He stated 
that he had problems in Italy handling issues and thought he 
was not promoted when he should have been.  He indicated he 
drank and used barbiturates.  He noted that he had problems 
being around people since his military service and that he 
had a bad temper.  He had not received any psychiatric 
treatment since his discharge.  After mental status 
examination and review of the service medical records, the 
examiner diagnosed a personality disorder, not otherwise 
specified.  The examiner noted that there was no Axis I 
diagnosis.  

There is no other medical evidence of record which includes 
any psychiatric diagnoses.  The veteran testified before the 
undersigned in May 2005 that he did not seek any post-service 
treatment for a mental disorder.  A review of the record does 
not indicate that he has received further treatment or any 
other diagnosis.

The Board is thus presented with a record which shows that 
the only medically diagnosed psychiatric condition is a 
personality disorder.  However, under applicable VA law, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation providing for payment of VA disability 
compensation benefits.  38 C.F.R. § 3.303(c).  In other 
words, service connection for a personality disorder may not 
be granted as a matter of law.  Since only a personality 
disorder, and not an acquired psychiatric disability, has 
been diagnosed, there is no basis for granting service 
connection.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a psychiatric 
disability must be denied. 38 U.S.C.A § 5107; 38 C.F.R. § 
3.102.




ORDER

The appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


